Citation Nr: 1226350	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-18 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from May 1969 to April 1973 and from December 1990 to April 1991.  He also served in the Army National Guard from 1980 to 1998, including periods of active and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri granted service connection for PTSD with depression and assigned an initial 30 percent rating to this disability.  The jurisdiction of his appeal remains with the RO in Lincoln, Nebraska.  

REMAND

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

A review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Medical Center (VAMC) in St. Louis, Missouri.  Records in the file obtained by the RO document treatment at this medical facility most recently in August 2009.  However, the Veteran has submitted copies of records of treatment from this medical facility as recently as January 2010-clearly reflecting ongoing VA psychiatric treatment.  While the RO has sought records of psychiatric treatment that the Veteran has received at the St. Louis VAMC through August 2009, it does not appear that the RO has searched for treatment records more recent than August 2009.  [It is unclear from the record whether the Veteran has submitted a complete copy of his more recent treatment records.]

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the identified VA medical records may have a bearing on the Veteran's claim for a higher rating, a remand of this appeal to the agency of original jurisdiction (AOJ) is necessary to accord the AOJ an opportunity to obtain records of any psychiatric treatment that the Veteran may have received at the St. Louis VAMC since August 2009.  

Further review of the claims folder indicates that the Veteran last underwent a VA psychiatric examination in October 2008.  Report of that examination reflects that the Veteran reported having a good relationship with his wife but was feeling distant from his children.  He reported experiencing poor concentration and sleep and stated that he experienced panic attacks when in crowds.  The examiner noted the Veteran's further reports of experiencing frequent distressing recollections and nightmares, as well as a fear and avoidance of water related to his in-service stressor.  The examiner noted that the Veteran was working full-time and that he stuttered "while discussing more emotionally salient topics" and displayed anxious behavior and a guarded affect during the examination.  The examiner diagnosed the Veteran with PTSD with "moderate to severe symptoms" and assigned a Global Assessment of Functioning (GAF) score of 55.  

Post-service treatment records reflect that, following the most recent October 2008 VA examination, the Veteran has been seen on multiple occasions by his VA treatment providers for treatment of his PTSD.  In treatment records dated in 2009 and January 2010, the Veteran was noted to be experiencing increasing nightmares, as well as suppressed anger and withdrawal from social occasions.  In those reports of treatment, the Veteran reported consistent symptomatology of decreased concentration and increased anxiety, as well as ongoing nightmares and trouble sleeping.  In addition, he reported in a January 2010 statement to VA that he was experiencing panic attacks three times per week and was also having more nightmares and worsening anxiety.   

In addition, in a June 2012 informal hearing presentation, the Veteran, through his representative, described worsening symptoms of his PTSD.  In this regard, the Board notes that the latest treatment records are dated in August 2009 and that the most recent VA examination is now nearly four years old.

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's PTSD, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of severity of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  In light of these complaints, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected PTSD.  Under these circumstances, the Veteran must be scheduled to undergo psychiatric examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A. 

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain records of any psychiatric treatment that the Veteran may have received at the VAMC in St. Louis, Missouri since August 2009.  All such available records should be associated with the claims folder.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  Then, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD with depression.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary should be performed.  

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  The examiner should also address the impact of the Veteran's service-connected PTSD with depression on his ability to work.  [In addressing this matter, the examiner should opine as to the effect that this service-connected disability has on the Veteran's ability to obtain and to maintain gainful employment without regard to any nonservice-connected disability or to the Veteran's age.]  

A complete rationale for all opinions expressed must be provided. 

3.  Ensure that the examination report complies with this Remand and the questions presented herein.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


